264 Ga. 634 (1994)
THE STATE
v.
SMITH.
S94G0541.
Supreme Court of Georgia.
Decided November 21, 1994.
Ralph T. Bowden, Jr., Solicitor, Cliff Howard, Jaqueline R. Seabolt, Assistant Solicitors, for appellant.
Rita T. Williams, for appellee.
HUNT, Chief Justice.
We granted certiorari to consider whether the Court of Appeals correctly reversed Smith's misdemeanor conviction because the trial court did not adequately warn him of the dangers of self-representation. *635 Smith was found guilty of simple battery, but not guilty of criminal trespass, and he was sentenced to 12 months probation, a fine, and 32 hours of community service.
Before trial, he invoked his right to appointed counsel, but was rejected, not because of the nature of the charges against him, but because he did not qualify for indigent representation. He then informed the trial court that while he wanted to hire a lawyer, he could not afford to do so even though his financial status precluded the services of the public defender. And, as pointed out by the dissent in the Court of Appeals, he indicated that he clearly understood and wished to avoid the danger of self-representation, Burnett v. State, 182 Ga. App. 539, 541 (1) (356 SE2d 231) (1987). Accordingly, there was no reason for the trial court to advise him that he had a right to hire counsel, to assure that he had waived that right, and to warn him of the dangers of proceeding without retained counsel.
Judgment reversed. All the Justices concur.